IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA


KATHLEEN LYNN HORN,                   NOT FINAL UNTIL TIME EXPIRES TO
former wife,                          FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO.: 1D16-1619
v.

MARK GORDON HORN,
former husband,

     Appellee.
________________________/


Opinion filed January 17, 2017.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Corrine A. Bylund, Jacksonville, for Appellant.

William S. Graessle and Jonathan W. Graessle of William S. Graessle, P.A.,
Jacksonville, for Appellee.




BILBREY, J.

      The Appellant/former wife raises five points in this appeal. We find no

reversible error with the final judgment other than paragraph N. That paragraph

makes findings about the prospective benefit of relocation should the
Appellee/former husband relocate with the child, A.H., from San Antonio, Texas, to

any other location in the continental United States, including to the paternal

grandmother’s residence in Virginia. It also permits relocation by the former

husband without approval from the former wife or trial court.


      As the Florida Supreme Court held in Arthur v. Arthur, 54 So. 3d 454, 459

(Fla. 2010), “a best interests determination in petitions for relocation must be made

at the time of the final hearing and must be supported by competent, substantial

evidence.” See also Sylvester v. Sylvester, 992 So. 2d 296 (Fla. 1st DCA 2008).

Since paragraph N of the final judgment would allow the former husband to relocate

without meeting the requirements of section 61.13001, Florida Statutes, and since it

finds that relocation is A.H.’s best interest without the need for then-current,

competent, substantial evidence to support it, it is error.

      Accordingly, we affirm all of the final judgment except paragraph N. We

reverse with instructions that the trial court vacate paragraph N of the final judgment.

      AFFIRMED in part, REVERSED in part with instructions.


ROBERTS, C.J., and WINSOR, J., CONCUR.




                                           2